Citation Nr: 0730670	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO. 04-35 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain, intervertebral disc syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 until 
November 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

The veteran's lumbosacral strain, intervertebral disc 
syndrome is manifested by complaints of on-going back pain; 
objective findings include some limited range of motion, 
intact sensation, no muscle atrophy and no loss of reflexes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain, intervertebral disc syndrome, have not 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in March 2004. Under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), VA must also provide notice that an 
effective date for the award of benefits will be assigned if 
a higher evaluation is awarded. Since this decision affirms 
the RO's denial of service connection for the veteran's 
lumbosacral strain, intervertebral disc syndrome claim, the 
veteran is not prejudiced in regards to that claim. 
Proceeding with this matter in its procedural posture would 
not therefore prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2007), as 
indicated under the facts and circumstances in this case. The 
veteran and her representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. 

Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). 

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings. If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2007). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40 (2007).

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007). 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran essentially contends that her 20 percent rating 
evaluation fails to accurately reflect the severity of her 
disability. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and that the claim should be denied.  

Regulations pertaining to the criteria for evaluating 
lumbosacral strain, under DC 5237, provide for evaluations 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. A 40 percent 
rating evaluation, which is the next, higher rating 
applicable for a lumbosacral strain, requires findings of 
either forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine. 38 C.F.R. § 4.71a (2007).

VA outpatient treatment records indicate that the veteran has 
been seen multiple times for low back pain. One January 2003 
outpatient treatment record indicated that she came in due to 
back pain that radiated to both legs. She complained of a 
pain level of 10 on a scale of 10, weakness in the right 
foot, and an increase in pain within the last few days making 
her unable to work. The examiner found some spasm in the 
right paralumbar area and weakness of 4/5 to the right side 
on dorsiflexion and plantar flexion, but no deficit in the 
superficial sensation. The examiner also found mild disc 
bulges with facet and ligamentous flavum hypertrophy that 
caused mild central canal stenosis. No significant nerve root 
compression was found.

The veteran was provided a VA examination in April 2004. The 
examiner found the veteran to have no deformities of the 
lumbar spine or evidence of muscle spasm. The examiner found 
forward flexion of the lumbar spine of 80 degrees, extension 
of 20 degrees, lateral flexion of 0 degrees bilaterally, and 
0 degrees of rotation bilaterally. Pain on extension and 
flexion was found with repetitive motion and tenderness was 
found over the right lumbosacral region. No muscular wasting 
or atrophy of the lower extremities was found. Normal manual 
muscle testing of the lower extremities was found. The 
examiner diagnosed the veteran as having lumbosacral strain 
and found a slight restriction on general employment 
activities, including having her avoid lifting items weighing 
in excess of 30 pounds and restrictions in stooping or 
bending her lumbar spine. 

Although the evidence illustrates limitation in motion, the 
April 2004 VA examination failed to document the criteria 
necessary for a 40 percent rating evaluation, under DC 5237. 
Forward flexion of the thoracolumbar spine was not found to 
be 30 degrees or less. No ankylosis of any part of the spine 
was noted by the examiner. 

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7. The April 2004 VA examiner 
described pain with repetition and a slight restriction on 
general employment activities. Additionally, the veteran has 
reported that she has high pain levels due to her back and 
that her disability interfered with her job performance. She 
has not established how her pain functionally limits her to a 
specific degree or established the functional equivalent of 
limitation of flexion to 30 degrees or less due to any 
factor, including pain, pain on motion, fatigability or 
weakness. The Board finds that there is evidence of 
functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the regulations and the RO when granting the 
20 percent disability evaluation; a higher rating evaluation 
is not warranted based on those factors. 

Next, as provided in Note (1), the Board must evaluate any 
associated objective neurological abnormalities under an 
appropriate diagnostic code. Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis. The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis. 38 C.F.R. § 
4.123 (2007). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 
4.124 (2007). 

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a (2007). 

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor. Id. The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue. 
38 C.F.R. §§ 4.2, 4.6 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve. 38 U.S.C.A. § 4.124a, DC 8520 
(2007). Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost. 
Id. 

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively. Id. A 
60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy. Id. Further, DC 8620 
refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran reported radiating pain to the legs 
in her VA examination and other outpatient treatment records. 
At the time of the June 2004 VA examination, there was no 
evidence of fatigue, weakness or lack of endurance. Although 
some pain was noted with flexion of the right hip with 
internal and external rotation, normal deep tendon reflexes 
and normal pulses in bother lower extremities were also 
noted. 

The evidence shows no muscle wasting or atrophy of the lower 
extremities. Thus, although the veteran has reported on-going 
pain, the balance of evidence indicates no neurological 
involvement such as loss of reflexes, muscle atrophy or 
sensory disturbances. As such, the weight of the evidence 
establishes that the veteran does not have characteristic 
symptoms of sciatic neuropathy warranting a compensable 
rating. 

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable. For these reasons, 
the Board finds that there is no basis for a rating in excess 
of 20 percent for neurological involvement attributable to 
the veteran's low back disability.
Records have thus not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 20 percent rating is warranted for associated 
neurological abnormalities, despite the veteran's reports of 
on-going pain. 

With respect to intervertebral disc syndrome, under DC 5243, 
based on incapacitating episodes, a 40 percent rating 
evaluation would require an incapacitating episode of a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, with an "incapacitating episode" defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician. 38 C.F.R. § 4.71a (2007).

Although the veteran has reported periods of bed rest and 
inability to work, none of the evidence shows that these 
incapacitating episodes were prescribed by a physician or 
were part of a physician's treatment of her disability. There 
is also no evidence that the veteran was ever hospitalized 
for her disability. The physician-prescribed bed rest and 
treatment is the defining criteria for a higher rating for 
intervertebral disc syndrome. Therefore, a rating in excess 
of 20 percent is not warranted for intervertebral disc 
syndrome based on the number of incapacitating episodes.

There is also no evidence that warrants referral of the 
veteran's claim for extraschedular consideration. There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's back disability. 
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to her back disability, and she 
continues to work. Accordingly, the claim will not be 
referred for extraschedular consideration. See 38 C.F.R. § 
3.321(b)(1) (2007).

In sum, the Board finds that a higher rating is not warranted 
for a low back disability and the veteran's complaints are 
compensated by the current 20 percent rating.

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. §  5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). Therefore, a grant of a 
disability rating in excess of 20 percent for the veteran's 
back disability is denied.


ORDER

A rating in excess of 20 percent for lumbosacral strain, 
intervertebral disc syndrome is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


